         Case 4:20-cv-00290-LGW-CLR Document 4 Filed 11/20/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

JOSHUA SCOTT,                             )
                                          )
         Movant,                          )
                                          )
v.                                        )                   CV420-290
                                          )                   CR417-050
UNITED STATES OF AMERICA,                 )
                                          )
         Respondent.                      )

                                        ORDER

         Joshua Scott moves under 28 U.S.C. § 2255 to vacate, set aside, or

correct his federal sentence. CR417-050, doc. 305.1 The Court DIRECTS

the Government to respond within ninety days from the date of this Order.

28 U.S.C. § 2255 Rule 4(b). Scott has also moved to expand the record

pursuant to 28 U.S.C. § 2255 Rule 7. Doc. 306. The Government is

DIRECTED to file its response in opposition to that motion, if any,

contemporaneously with its response to the § 2255 motion.

         SO ORDERED, this 20th day
                                ay of November, 2020.

                                          _____________
                                          ______________________________________
                                                     _ ________
                                                             __
                                                             ______
                                                                 _ ______
                                                                       _ ___
                                          U
                                          UN  IT
                                               TED S
                                          UNITED     TA
                                                     T A
                                                       ATES
                                                    STATES   MAGISTRA ATE J
                                                             MAGISTRATE    JUDGE
                                          SOUTHERN DISTR   T ICT OF G
                                                        DISTRICT       EORG
                                                                     GEORGIA




1
     The Court is citing to the criminal docket in CR417-050 unless otherwise noted.
